Citation Nr: 0518387	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  97-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a left knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty in the Air Force from 
August 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1996 RO decision which denied a rating higher 
than 30 percent for the veteran's service-connected left knee 
disability.  In May 1998, the veteran testified at a Travel 
Board hearing before the undersigned member of the Board.  In 
September 1998, the Board remanded the claim to the RO for 
additional evidentiary development.  In July 2002 and April 
2003, the Board performed development on the claim.  In 
August 2003 and January 2005, the Board again remanded the 
claim to the RO for additional evidentiary development.  The 
case has now been returned to the Board.

The Board notes that on October 30, 2003, the veteran 
underwent a total left knee arthroplasty.  As differing 
rating codes are applicable to the periods of time before and 
after such procedure, the Board finds that the condition 
should be rated under the separate time periods as will be 
discussed below.


FINDINGS OF FACT

1.  Prior to October 30, 2003, the veteran's left knee 
disability was manifested by lateral instability along with 
pain and arthritis.  There was minimal limitation of motion 
during this time; arthritis of the knee was initially 
demonstrated on x-ray examination on November 16, 2000.

2.  On October 30, 2003, the veteran had a left knee 
prosthesis implanted and was discharged from the hospital in 
early November 2003.

3.  After December 31, 2004, the veteran's left knee 
disability has been manifested by mild pain and mild soft 
tissue swelling without significant weakness of loss of 
motion.

CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for recurrent 
subluxation or instability of the left knee is not warranted 
prior to October 30, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a separate rating of 10 percent for 
arthritis with painful motion for the veteran's service-
connected left knee disability have been met for the period 
from November 16, 2000 to October 30, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5261, 5262 (2004).

3.  The veteran is entitled to a total compensation rating by 
reason of  convalescence for the period from October 30 
through December 30, 2003.  38 C.F.R. § 4.30 (2004).

4.  The criteria for a 100 percent rating for left knee 
prosthesis were met from January 1, 2004 through December 31,  
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2004).

5.  The criteria for a rating higher than 30 percent for the 
veteran's service-connected left knee disability have not 
been met after December 31, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in March 2003 
that informed him of the type of information and evidence 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from March 2003 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from March 2003 contained a specific 
request that the veteran provide additional evidence in 
support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of SSOCs dated in June 2004 and March 
2005.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.   See, e.g., 38 C.F.R. § 20.1102 (2004) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the issue before the Board.  Service and VA medical records 
have been associated with the claims file, and there do not 
appear to be any outstanding medical records that are 
relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for residuals of a left knee disability 
prior to October 30, 2003

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Prior to October 30, 2003, the veteran was rated 30 percent 
for lateral instability of the left knee.  Under Diagnostic 
Code 5257, 30 percent is the maximum rating which may be 
assigned for recurrent subluxation or lateral instability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion (Diagnostic Codes 5003 and 5010), and 
for instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 
and 9-98.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 degrees when limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In April 1980, the RO granted service connection for 
residuals of a left knee disability, assigning a 
noncompensable (0 percent) rating for the condition.  In May 
1985, the rating was increased to 10 percent, and in December 
1985 the rating was increased to 20 percent.  Finally, in 
November 1992, the rating was increased to its current level 
of 30 percent.

In March 1995, the veteran filed his current claim for an 
increased rating for his service-connected residuals of a 
left knee disability.

In an August 1995 VA joints examination, the veteran related 
that he had experienced knee pain since 1973.  He said he had 
been given a knee brace in 1985, and had undergone an 
arthroscopy in 1989.  Subjectively, he reported that the knee 
buckled frequently and caused him to fall.  He said he had 
nearly constant knee pain, but no swelling.  He took aspirin 
and Tylenol for pain.  Objectively, he walked with a slight 
limp on the left.  He used a cane and was wearing a free-
hinged brace on the left knee.  He could walk on heels and 
toes and also squat, but used a cane to do so.  No swelling 
was observed.  There was a surgical scar over the medial 
aspect of the left knee.  There was no lateral instability of 
either knee.  The anterior drawer sign was positive on the 
left.  He had bilateral knee flexion of 130 degrees and 
bilateral knee extension of 0 degrees.  X-rays of the left 
knee showed a benign cystic small area in the medial femoral 
condyle, but no evidence of degenerative change or other 
abnormality.  The examiner's diagnosis was status post 
partial medial meniscectomy of the left knee.

VA medical records from the late 1990s note the veteran using 
a cane to ambulate and complaining of pain in his left knee.

In May 1998, the veteran testified at a hearing before the 
Board.  He said that he experienced pain in his left knee, 
and there was a looseness and rubbing together of the bones 
in the knee.  He reported that he took aspirin and Tylenol 
for pain, and that his pain was a 7 on a scale of 1 to 10.  
He indicated that his medication didn't cause the pain to go 
completely away, but took the edge off of it.  He stated that 
putting weight on his knee caused the pain to increase.  He 
said he always wore a brace and occasionally used a cane.  He 
reported that his knee was worse on damp days, and said he 
still had problems with lateral instability and giving way of 
the knee.  He testified that he had limited range of motion 
without the knee brace.  He said the knee did not lock up, 
and his main problem with it was pain and instability.  He 
reported that without the brace his range of motion in his 
left knee was almost equal to his range of motion in his 
right knee.  He said he did not experience swelling, but had 
difficulty climbing stairs.  

In December 1999, the veteran was given a VA joints 
examination.  He said he experienced pain and stiffness in 
his left knee on a daily basis.  He reported that he had 
problems with instability, locking, and giving way.  He used 
a knee brace on a regular basis.  There was no swelling of 
the knee.  There was frequent fatigue, weakness, and lack of 
endurance in the knee.  He was unable to walk for prolonged 
periods or participate in sports activities.  He ambulated 
with a left knee brace and a straight cane for support due to 
instability.  On physical examination, there was no evidence 
of joint effusion or swelling of the left knee.  There was 
crepitation and a popping and cracking sound on passive range 
of motion which caused mild discomfort.  There was pain on 
the medial lateral joint line.  Stress testing revealed that 
the anterior cruciate ligament, posterior cruciate ligament, 
and medial and lateral collateral ligaments were all intact.  
McMurray's sign was negative.  Range of motion of the left 
knee was to full extension without pain.  Flexion was 120 
degrees of active range of motion with pain beginning at 80 
degrees of active range of motion extending to 120 degrees.  
The examiner's diagnosis was severe degenerative joint 
disease of the left knee.  

VA X-rays of the left knee dated in November 2000 show no 
evidence of fractures or dislocation, but narrowing of the 
medial compartment of the knee with mild osteophyte formation 
consistent with degenerative changes of the knee.  Overlying 
soft tissues were unremarkable.  The impression was mild 
osteoarthritis with no evidence of fracture.

In December 2002, the veteran was again given a VA 
examination regarding his left knee.  He reported that the 
knee felt weak and tended to give way.  He utilized a cane on 
occasion and had no difficulty getting out of a chair but had 
trouble going up and down stairs.  He reported difficulty 
kneeling and squatting, and said that he normally used a knee 
brace which helped to some degree.  He indicated that damp 
weather caused knee pain but cold weather had no effect on 
his knee.  He said he was limited in terms of the distance he 
could walk.  On physical examination, there was tenderness 
along the medial joint line.  There was significant crepitus 
in the patellofemoral joint with passive and active range of 
motion in the knee.  There was mild effusion of the left knee 
and the left knee was larger and warmer than the right.  He 
demonstrated full extension and had flexion to 110 degrees.  
No instability of the knee was demonstrated on stress 
testing.  Upon standing there was no abnormal varus or valgus 
deformity and he seemed to be well-aligned.  X-rays showed 
some mild degenerative changes present radiographically, and 
the patellofemoral joint appeared to be preserved.  There was 
4mm of articular cartilage space present on the medial 
compartments of both knees.  The examiner's impression was 
that the veteran was status post medial meniscectomy of the 
left knee.  He had some underlying degenerative changes of 
the knee evidenced by swelling, increased warmth, and 
significant crepitus.  Radiographs did not confirm the 
presence of arthritis but clinically it was demonstrated that 
the condition existed.  There was no evidence of ankylosis 
and no evidence of locking of the knee.  The examiner 
indicated that it was difficult to say what degree of loss of 
range of motion the veteran experienced when his knee gave 
way.

VA outpatient treatment records dated in 2003 show the 
veteran reporting pain and instability in his left knee in 
April 2003.  He said that he wore a brace most of the time, 
and had occasional swelling.  He indicated that a February 
2003 knee injection had not provided any relief, and he 
wished to be evaluated for a possible total left knee 
arthroplasty.  Notes from May 2003 indicate a range of motion 
of 0 to 100 degrees with pain at extremes.  X-rays showed 
medial greater than left degenerative joint disease.  Notes 
from October 2003 show range of motion from 0 to 100 degrees.  
There was no effusion, but mild laxity with varus and valgus 
stress was present.  There was no pain or tenderness with 
palpation along the patella, but pain was present on the 
medial aspect of the knee joint.  On October 30, 2003, he 
underwent a total left knee arthroplasty.  

As set forth above, the veteran was rated 30 percent for 
severe recurrent subluxation or lateral instability of his 
left knee prior to October 30, 2003.  Such rating was in 
effect from the date of his March 20, 1995 claim for an 
increased rating.  Relevant evidence of record shows that he 
experienced occasional instability and giving way of the left 
knee, and had fallen on several occasions because of this.  
VA outpatient treatment records and examinations indicated 
instability of the left knee several times. 

Such conditions meet the requirements for the veteran's 30 
percent rating prior to October 30, 2003 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  However, as noted above, this 
is the maximum schedular rating available for instability of 
the knee under 38 C.F.R. § 4.71a.  

With regard to the possibility of a separate rating for 
arthritis with limitation of motion prior to October 30, 
2003, the Board finds that a review of the record shows that 
the veteran had only minimal limitation of motion of the left 
leg with some pain prior to October 30, 2003.  Examination 
findings do not show that the left leg meets the criteria for 
a 10 percent rating under Diagnostic Codes 5260 or 5261, for 
limitation of flexion and extension of the leg.  However, X-
rays beginning in November 2000 show the presence of 
arthritis, and such findings along with other evidence of 
some limitation due to pain on use support the award of a 10 
percent rating under Diagnostic Codes 5003 and 5010.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board finds that the evidence supporting a 
separate 10 percent rating is first shown in the medical 
evidence of record at the time of the X-rays from November 
16, 2000.  Medical evidence of record prior to this time and 
prior to October 30, 2003 does not show the requisite level 
of left knee disability with limitation of motion and 
functional loss to meet the criteria for a rating higher than 
10 percent.  Thus the left knee disability is to be rated 10 
percent for arthritis with limitation of motion from November 
16, 2000 through October 29, 2003.  The Board has considered 
the benefit-of-the-doubt rule in granting this benefit.  38 
U.S.C.A. § 5107(b).  

III.  Increased rating for residuals of a left knee 
disability on and after October 30, 2003

On October 30, 2003, the veteran underwent a total left knee 
arthroplasty, resulting in a prosthetic left knee.  This 
brings into play regulations and diagnostic codes that were 
not applicable previously.  

Under Diagnostic Code 5055 (prosthetic replacement of the 
knee joint), 30 percent is the minimum rating following such 
procedure.  Chronic residuals, consisting of severely painful 
motion or weakness in the affected extremity, are rated at 60 
percent.  Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.  A 100 percent rating is to be assigned 
for one year following implantation of the prosthesis.  The 
100 percent rating for one year following implantation of the 
prosthesis will commence after the initial grant of the one 
month total rating assigned under § 4.30 following hospital 
discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

A total disability rating will be assigned without regard to 
the regular provisions of the rating schedule when it is 
established by report of hospital discharge that the veteran 
underwent surgery necessitating at least one month of 
convalescence.  The total rating will be effective the date 
of hospital admission and continuing for a period of one, 
two, or three months from the first day of the month 
following such hospital discharge.  38 C.F.R. § 4.30 (2004).

VA medical records show that on October 30, 2003, the veteran 
underwent a total left knee arthroplasty.  His recovery was 
slowed due to hypotension, but he improved and was doing well 
enough to be discharged on November 3, 2003.  Follow-up notes 
indicate that he was doing great in November 2003, with no 
evidence of infection, drainage, or erythema.  His range of 
motion was from 5 to 100 degrees with minimal pain, and he 
was stable to varus and valgus.  In December 2003 he reported 
that he was doing well and was pleased with the surgical 
outcome.  He was stable to varus and valgus stress, and had 
range of motion from 0 to 100 degrees with no pain.  There 
was no infection or erythema.  Findings were similar in 
January 2004, and he was stable to varus stress but had a 
mild amount of laxity to valgus stress.  Range of motion was 
from 0 to 105 degrees, and he had normal patellar tracking.  
He reported mild pain in the suprapatellar region.  In May 
2004 he had range of motion from 0 to 90 degrees and was 
stable to varus and valgus stress.  There was no swelling, 
effusion, or erythema.  X-rays showed prosthesis in good 
position with no prosthesis-related complication.  Notes from 
November 2004 show complaints of left knee locking after he 
had been sitting or lying in bed for awhile.  It was 
indicated that he was doing well, but was unaccustomed to the 
looseness in the prosthetic knee.  X-rays from November 2004 
showed a total left knee replacement.  There was mild soft 
tissue swelling in the knee.  

As the veteran underwent a total left knee replacement, he is 
to be awarded a 100 percent rating for the year following 
implantation of the prosthesis with the one year period to 
commence following termination of the total convalescent 
rating.  As the veteran was discharged from the hospital in 
November 2003, the convalescent rating must extend for one 
month following the first day of the month after discharge.  
Thus the convalescent rating is to be in effect from October 
30, 2003 through December 31, 2003.  38 C.F.R. § 4.30.  This 
is to be followed by a schedular rating of 100 percent for 
one year.  Thus, the schedular rating is for application from 
January 1, 2004 through December 31, 2004.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  Thereafter, the disability 
will be rated on the basis of residual disability as set 
forth above.

Medical evidence of record following the veteran's total left 
knee arthroplasty does not show that he currently has severe 
painful motion or weakness, so a 60 percent rating is not 
warranted after December 31, 2004, and the disability must be 
rated by analogy under the criteria for Diagnostic Codes 
5256, 5261, or 5262.  Upon consideration of these diagnostic 
codes (set forth above), the Board finds that a rating higher 
than 30 percent is not warranted for the period of time after 
December 31, 2004, as the evidence following his arthroplasty 
does not show that he has unfavorable ankylosis of the knee 
in flexion between 10 and 20 degrees, limitation of extension 
of the leg to 30 degrees, or nonunion of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 
5262.  There was no significant restriction of motion or 
function and pain had improved dramatically following the 
surgery. 

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for residuals of a left knee 
disability after December 31, 2004.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A rating in excess of 30 for instability of the left knee is 
denied for the period prior to October 30, 2003.

A separate rating of 10 percent for left knee arthritis with 
limitation of motion for the period of time from November 16, 
2000 through October 29, 2003 is granted subject to 
regulations governing awards of monetary benefits.

A total convalescent rating is warranted for the period from 
October 30, 2003 through December 31, 2003.

A 100 percent rating is to be awarded for residuals of a left 
knee disability from January 1, 2004 through December 31, 
2004.

A rating higher than 30 percent for residuals of a left knee 
disability after December 31, 2004 is denied.


	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


